207 F.2d 95
David RHODES, Appellant,v.UNITED STATES of America, Appellee.
No. 14407.
United States Court of AppealsFifth Circuit.
July 10, 1953.Rehearing Denied Aug. 6, 1953.Writ of Certiorari DeniedNov. 30, 1953.See 74 S.Ct. 233.

M. B. Grace, Birmingham, Ala., for appellant.
Russell Chapin, Atty., Department of Justice, Washington, D.C., John D. Hill, U.S. Atty., William L. Hogue, Asst. U.S. Atty., Birmingham, Ala., Joseph D. Guilfoyle, Acting Asst. Atty. Gen., D. Vance Swann, Atty., Department of Justice, Washington, D.C., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
The same questions here involved were determined in the companion case of Horton v. United States, 5 Cir., 207 F.2d 91, this day decided upon the authority of which the judgment appealed from is


2
Affirmed.